—Order unanimously affirmed without costs. Memorandum: There is no merit to the contention of respondent that Family Court improperly disregarded the provisions of the separation agreement and treated the petition for modification of child support as a de novo application. The court specifically held that petitioner had met her burden, whether the application was treated as one seeking modification of an existing order or as a de novo application.
The court properly ordered an upward modification of respondent’s child support obligation (see, Matter of Brescia v Fitts, 56 NY2d 132). Since the parties entered into the separation agreement, petitioner has become fully disabled with multiple sclerosis and rheumatoid arthritis and her yearly income has fallen from approximately $25,000 per year to approximately $6,348 per year. Respondent’s income, on the other hand, has risen from approximately $34,000 per year to ap*953proximately $56,000 per year. The court’s finding that the needs of the children were not being met is supported by the record. Therefore, the court properly applied the Child Support Standards Act in determining respondent’s child support obligation (see, Family Ct Act § 413 [1] [Z]). (Appeal from Order of Monroe County Family Court, Frawley, J.H.O.—Child Support.) Present—Pine, J. P., Fallon, Wesley, Balio and Boehm, JJ.